— Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered October 10, 1990, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.